Title: Nicholas B. Pryor to Thomas Jefferson, 7 August 1812
From: Pryor, Nicholas B.
To: Jefferson, Thomas


          Dear Sir Nashville 7th August 1812
          Before you receive this you will receive a letter from Colo Anderson, Expresing my inclination to have an appointment in the United States army. if you can reconcile it to your self, to recommend me to the war department, you will do me a favour which I shall Ever be indebted to you for. the reason why I ask this important favour of you, is, because I know you can have any man appointed that you will nominate: now sir if you will make me the object of your compassion, I will sacrifice my life before your character Shall be injure’d on my part. please to let me hear from you as soon as possable. there has been some resignations in the 8th Ridgment, since the late appointments by Congress.accept, Sir, assurance of my respect and esteem
          N. B.
              Pryor
          
        